Opinion issued December 5, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00723-CV
                           ———————————
                    BISHARA DENTAL PLLC, Appellant
                                       V.
    OUTFRONT MEDIA LLC, OUTFRONT MEDIA GROUP LLC,
FORMERLY KNOWN AS CBS OUTDOOR LLC, CLAUDIO IANNITELLI,
 GARY SHAPLEY, ALLAN D. GOLDSTEIN, SHAWN MORGAN, TRACK
                   DOWN, INC., Appellees



                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-35525



                         MEMORANDUM OPINION

      Appellant, Bishara Dental PLLC, filed a timely notice of appeal of the trial

court’s dismissal of appellees Allan D. Goldstein, Outfront Media LLC (Outfront),
and Robert Gary Shapley pursuant to the Texas Citizens’ Participation Act, TEX.

CIV. PRAC. & REM. CODE §§ 27.001–.011 (“TCPA”).1 Appellees Goldstein and

Outfront assert in their amended motion to dismiss this appeal that this Court lacks

jurisdiction over the appeal because the judgments at issue are not final, given that

the dismissed parties were not severed, other parties remain in the litigation, and

the dismissals are not subject to interlocutory appeals. Appellant has not filed a

response to appellees’ amended motion to dismiss the appeal.

      Generally, appeals may be taken only from final judgments. Lehmann v.

Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). See also CMH Homes v. Perez,

340 S.W.3d 444, 447 (Tex. 2011) (“Unless a statute authorizes an interlocutory

appeal, appellate courts generally only have jurisdiction over appeals from final

judgments.”). Section 51.014(a)(12) of the Civil Practice and Remedies Code

“provides for an interlocutory appeal from an order that ‘denies a [TCPA] motion

to dismiss filed under Section 27.003.’” Schlumberger Ltd. v. Rutherford, 472
S.W.3d 881, 886 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (emphasis added).

There is no interlocutory appeal from the granting of a TCPA motion to dismiss.

Seekra Realty, LLC v. Garner Paving & Constr., Ltd., No. 14-18-00984-CV, 2019
WL 613530, at *1 (Tex. App.—Houston [14th Dist.] Feb. 14, 2019, no pet.) (mem.



      1
        The motions to dismiss were signed in the trial court on September 26, 2019
(Goldstein), September 27, 2019 (Outfront Media), and September 30, 2019 (Shapley).
                                         2
op.) (“No statutory authority exists . . . for an interlocutory appeal from

the grant of a motion to dismiss under the TCPA.”) (emphasis in original).

      Without a severance of the claims against Goldstein, Outfront, and Shapley,

claims remain pending in the trial court, and the trial court has not issued a final

judgment. In the absence of a final judgment or appealable interlocutory order,

this Court must dismiss this appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a); Fleming & Associates, L.L.P. v. Kirklin, 479 S.W.3d 458, 461 (Tex.

App.—Houston [14th Dist.] 2015, pet. denied).

      Accordingly, we grant appellees’ motion and dismiss the appeal for want of

jurisdiction. We dismiss all other pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Kelly.




                                         3